Citation Nr: 0832036	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  95-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










INTRODUCTION

The veteran served on active military duty from November 1976 
to November 1980 and from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Oakland, California, in pertinent part, denied service 
connection for a cervical spine disorder.  

In December 2003 and July 2007, the Board remanded this issue 
for further evidentiary development.  Most recently, in 
February 2008, the Appeals Management Center (AMC) in 
Washington, D.C. continued to deny the veteran's service 
connection claim.  In May 2008, the AMC returned the 
veteran's appeal to the Board for further appellate review.  


FINDING OF FACT

Degenerative joint disease of the veteran's cervical spine 
was shown to a degree of at least 10 percent within one year 
of his separation from active military duty.  


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine is presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
veteran's claim for service connection for a cervical spine 
disorder, no further discussion of the VCAA is required with 
respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Essentially, the veteran contends that he has a cervical 
spine disorder that originated during his active military 
duty.  In this regard, the Board notes that a July 1990 
service treatment record (STR) indicates that the veteran had 
sought medical care for complaints of neck and right shoulder 
pain of three days duration.  At that time, he explained 
that, one day after having done "a lot of overhead 
cleaning," he was brushing his teeth when he "felt a 
sensation like a muscle pull within his neck."  The veteran 
described pain and spasm of his right trapezius muscle at the 
insertion at his neck and medial to his scapula.  The 
treating physician diagnosed a muscle strain.  

The September 1991 separation examination was negative for 
complaints of, treatment for, or findings of a cervical spine 
disorder.  Service personnel records indicate that the 
veteran was discharged from active military duty on 
January 4, 1992.  He had subsequent reserve service.  

According to post-service medical records, the veteran was 
involved in motor vehicle accidents in September 1992 (when 
he sustained low back and buttock muscle strain) and also on 
November 10, 1992 (when he hit his head against the roof of 
his car and his chest against the steering wheel).  X-rays 
taken of the veteran's cervical spine on November 10, 1992 
reflected minimal spurring at the C5, C6, and C7 vertebrae 
anteriorly as well as minimal reversal of the cervical 
curvature (which was suggestive of a possible spasm).  

A private examination conducted on January 8, 1993 
demonstrated tenderness in the trapezius and posterior neck 
areas, involuntary muscular spasm in his neck area, 
subluxations (or manipulable spinal lesions) at the C5 level, 
spinal fixations (characterized by reduced segmental mobility 
or restricted motion) at the mid-cervical area, as well as 
marked pain on cervical extension.  X-rays taken of the 
veteran's cervical spine showed mild degenerative joint 
disease in the C4-C6 region, mild spondylosis at the 
mid-cervical level, and cervical kyphosis.  The examining 
physician explained that the veteran's cervicocranial 
syndrome and hyperextension/hyperflexion cervical injury were 
complicated by his cervical disc degeneration.  

Following a January 2005 VA examination, the examiner, who 
acknowledged the STR which reflected complaints of neck pain, 
concluded that the veteran's current neck pain "did not 
really exist during his active duty" and that, therefore, 
such symptoms "must have been brought on by the auto 
accident."  Additionally, the examiner stated that "[i]t is 
probable that the veteran has some degenerative changes in . 
. . [his] cervical . . . spine, which may be age-related."  

Although this examiner had access to, and thus an opportunity 
to review, the veteran's claims folder, the doctor did not 
discuss the November 1992 and January 1993 cervical spine 
radiographic test results.  As such, the Board does not find 
his opinion to be probative.  See also, Reonal v. Brown, 
5 Vet. App. 458 (1993) (in which the Court stipulated that a 
medical opinion based on an inaccurate factual premise is not 
probative).  

As this discussion illustrates, on January 4, 1992, the 
veteran was discharged from active military duty.  X-rays 
taken of his cervical spine on November 10, 1992 (the same 
day as his second motor vehicle accident) minimal spurring at 
the C5, C6, and C7 vertebrae anteriorly was shown.  X-rays 
taken of the veteran's cervical spine on January 8, 1993 
reflected mild degenerative joint disease in the C4-C6 
region.  Significantly, a VA radiologist who reviewed X-rays 
taken of the veteran's cervical spine on August 13, 1993 
explained that the spurring (as was shown at multiple levels 
of the veteran's cervical spine) is indicative of 
degenerative changes.  

The totality of the medical evidence of record illustrates 
that degenerative joint disease of the veteran's cervical 
spine was shown to a degree of at least 10 percent within one 
year of his discharge from active military duty.  
Significantly, the claims folder contains no clear competent 
evidence associating this disability-which was first shown 
on the same day as the second motor vehicle accident--with 
that post-service injury.  As such, the Board finds that the 
evidence supports the grant of service connection for 
degenerative joint disease of the veteran's cervical spine.  
See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


